

117 HR 4842 IH: Tree Spiking Mitigation Act of 2021
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4842IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Newhouse (for himself, Mr. Bentz, Ms. Cheney, Mr. Joyce of Pennsylvania, Mr. Westerman, Mr. McClintock, Mr. Young, Mr. Nehls, Mrs. Rodgers of Washington, Mr. LaMalfa, Mrs. McClain, Ms. Herrell, Mr. Valadao, Mr. Stauber, Ms. Herrera Beutler, Mr. Buck, Mr. Bergman, Mr. Steil, Mr. Mullin, Mr. Palmer, Mrs. Boebert, and Mr. Gonzalez of Ohio) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Agriculture, acting through the Chief of the Forest Service, and the Secretary of the Interior, acting through the Director of the Bureau of Land Management, to take actions to mitigate tree spiking devices on certain Federal land, and for other purposes.1.Short titleThis Act may be cited as the Tree Spiking Mitigation Act of 2021.2.Detection, identification, and mitigation of tree spiking devices on federal land(a)In generalThe Secretaries, acting in coordination, shall take necessary actions to ensure the detection, identification, and, as the Secretaries determine to be appropriate, mitigation of tree spiking devices located on Federal land.(b)PrioritizationFor purposes of carrying out activities under subsection (a), the Secretaries shall prioritize areas in which—(1)incidences of tree spiking devices have occurred; or(2)the Secretaries suspect that there are tree spike devices.(c)Memoranda of understandingThe Secretaries may enter into memoranda of understanding for carrying out activities on Federal land under this section.(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretaries to carry out this section $10,000,000 for fiscal year 2022, to remain available until September 30, 2026.3.Updates to safety guidelines and training protocolsNot later than 90 days after the date of enactment of this Act, the Secretaries shall, where appropriate, update safety guidelines and training protocols to include the awareness, detection, identification, and mitigation of tree spiking devices.4.DefinitionsIn this Act:(1)Federal landThe term Federal land means—(A)land of the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))), except—(i)the national grasslands and land utilization projects administered under title III of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1010 et seq.); or(ii)National Forest System land east of the 100th meridian; and(B)land under the jurisdiction of the Secretary of the Interior, acting through the Director of the Bureau of Land Management.(2)SecretariesThe term Secretaries means each of—(A)the Secretary of Agriculture, acting through the Chief of the Forest Service; and(B)the Secretary of the Interior, acting through the Director of the Bureau of Land Management.(3)Tree spiking deviceThe term tree spiking device means any tree spiking device described in section 1864(d)(3) of title 18, United States Code.